Exhibit 10.2

 

DEFINITIVE AGREEMENT

 

 

CREDIT AGREEMENT

 

 

Dated as of August 30, 2004

 

 

Among

 

 

AFFILIATED MANAGERS GROUP, INC.,

as Borrower,

 

 

THE BANK OF NEW YORK,
as Administrative Agent

 

 

And

 

 

The Several Lenders
from Time to Time Parties Hereto

 

 

BNY CAPITAL MARKETS, INC.
 Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

SECTION 1 DEFINITIONS

 

 

1.1

Defined Terms

 

 

1.2

Other Definitional and Interpretive Provisions.

 

 

1.3

Accounting Terms.

 

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

 

 

2.1

Commitments

 

 

2.2

Procedure for Borrowing

 

 

2.3

[Reserved]

 

 

2.4

[Reserved]

 

 

2.5

Termination or Reduction of Commitments

 

 

2.6

Repayment of Loans; Evidence of Debt

 

 

2.7

[Reserved]

 

 

2.8

[Reserved]

 

SECTION 3 GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

 

3.1

No Optional Prepayment

 

 

3.2

Mandatory Prepayment

 

 

3.3

Conversion and Continuation Options.

 

 

3.4

Minimum Amounts and Maximum Number of Tranches.

 

 

3.5

Interest Rates and Payment Dates.

 

 

3.6

Computation of Interest and Fees.

 

 

3.7

Inability to Determine Interest Rate.

 

 

3.8

Pro Rata Treatment and Payments.

 

 

3.9

Illegality

 

 

3.10

Requirements of Law.

 

 

3.11

Taxes.

 

 

3.12

Indemnity.

 

 

3.13

Change of Lending Office.

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

 

4.1

Financial Condition.

 

 

4.2

No Change.

 

 

4.3

Corporate Existence; Compliance with Law.

 

 

4.4

Corporate Power; Authorization; Enforceable Obligations.

 

 

4.5

No Legal Bar.

 

 

i

--------------------------------------------------------------------------------


 

 

4.6

No Material Litigation.

 

 

4.7

No Default.

 

 

4.8

Ownership of Property; Liens.

 

 

4.9

Taxes.

 

 

4.10

Federal Regulations.

 

 

4.11

ERISA.

 

 

4.12

Investment Company Act; Investment Advisers Act.

 

 

4.13

Investment Advisory Agreements.

 

 

4.14

Subsidiaries and Other Ownership Interests.

 

 

4.15

Purpose of Loans.

 

 

4.16

Accuracy and Completeness of Information.

 

 

4.17

PRIDES Documents; Tender Offer.

 

 

4.18

Security Interest.

 

 

4.19

Borrowing Base

 

SECTION 5 CONDITIONS PRECEDENT

 

 

5.1

Conditions to Loans

 

SECTION 6 AFFIRMATIVE COVENANTS

 

 

6.1

[Reserved]

 

 

6.2

Compliance Certificates

 

 

6.3

[Reserved]

 

 

6.4

Conduct of Business and Maintenance of Existence

 

 

6.5

[Reserved]

 

 

6.6

Inspection of Property; Books and Records; Discussions

 

 

6.7

Notices

 

 

6.8

[Reserved]

 

 

6.9

[Reserved]

 

 

6.10

Performance of PRIDES Documents

 

SECTION 7 [RESERVED]

 

SECTION 8 EVENTS OF DEFAULT

 

SECTION 9 THE ADMINISTRATIVE AGENT

 

 

9.1

Appointment and Authorization of Administrative Agent

 

 

9.2

Delegation of Duties

 

 

9.3

Liability of Administrative Agent

 

 

ii

--------------------------------------------------------------------------------


 

 

9.4

Reliance by Administrative Agent

 

 

9.5

Notice of Default

 

 

9.6

Credit Decision; Disclosure of Information by Administrative Agent

 

 

9.7

Indemnification of Administrative Agent

 

 

9.8

Administrative Agent in Its Individual Capacity

 

 

9.9

Successor Administrative Agent

 

 

9.10

Administrative Agent May File Proof of Claim

 

 

9.11

Collateral and Guaranty Matters

 

 

9.12

Other Agents; Arrangers and Managers

 

SECTION 10 MISCELLANEOUS

 

 

10.1

Amendments and Waivers

 

 

10.2

Notices

 

 

10.3

No Waiver; Cumulative Remedies

 

 

10.4

Survival of Representations and Warranties

 

 

10.5

Expenses; Indemnity; Waiver of Damages

 

 

10.6

Successors and Assigns; Participations and Assignments

 

 

10.7

Adjustments; Set-off

 

 

10.8

Counterparts

 

 

10.9

Severability

 

 

10.10

Integration

 

 

10.11

GOVERNING LAW

 

 

10.12

Submission To Jurisdiction; Waivers

 

 

10.13

Acknowledgements

 

 

10.14

WAIVERS OF JURY TRIAL

 

 

10.15

Confidentiality

 

 

10.16

USA Patriot Act

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

Schedule I

—

Lender Commitments

 

Schedule 1.1

—

Form of UCC-1 Financing Statement

 

Schedule 4.1

—

Financial Condition

 

Schedule 4.2

—

Changes in Capital Stock

 

Schedule 4.9

—

Taxes

 

Schedule 4.14

—

Subsidiaries and Other Ownership Interests

 

Schedule 4.17

—

FELINE PRIDES and Reserved Common Stock

 

EXHIBITS

 

 

Exhibit A

—

Form of Note

 

Exhibit B

—

Form of Pledge Agreement

 

Exhibit B-2

—

[Reserved]

 

Exhibit C

—

Form of Borrower Certificate

 

Exhibit D

—

Form of Opinion of Borrower’s Counsel

 

Exhibit E

—

Form of Assignment and Assumption

 

Exhibit F

—

Form of Confidentiality Agreement

 

Exhibit G

—

[Reserved]

 

Exhibit H

—

Form of Compliance Certificate

 

Exhibit I

—

Form of Borrowing Notice

 

Exhibit J

—

Form of Conversion/Continuation Notice

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of August 30, 2004, is among Affiliated Managers
Group, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”) and The Bank of New York, as administrative agent for the Lenders
(the “Administrative Agent”).

 

PRELIMINARY STATEMENT

 

The definitions of terms set forth in Section 1 of this Agreement apply to terms
that are used but not defined in this Preliminary Statement.

 

The Borrower has consummated its offer to purchase for cash the FELINE PRIDES
Senior Notes component of the Income FELINE PRIDES pursuant to the terms and
conditions of the Tender Offer.  As required under the terms of the Tender Offer
and the FELINE PRIDES Documents, at the time of the settlement of the purchase
of the FELINE PRIDES Senior Notes, the Depositary (a) utilized $50,744,135.04 of
the Purchase Price to purchase Treasury Strips having an aggregate value at
maturity equal to the aggregate amount of the FELINE PRIDES Senior Notes
tendered and accepted in the Tender Offer and caused such Treasury Strips to be
delivered to the FELINE PRIDES Collateral Agent to secure the Common Stock
Purchase Obligations relating to the Growth FELINE PRIDES resulting from
consummation of the Tender Offer, and (b) delivered the Fixed Cash Component of
the Purchase Price to the FELINE PRIDES Purchase Contract Agent for distribution
to such tendering Holders.  The Borrower has requested that the Lenders make
term loans in an aggregate principal amount of up to $51,000,000 to finance or
refinance the purchase of such tendered FELINE PRIDES Senior Notes, and the
Lenders are willing to do so, subject to the terms and conditions set forth in
this Agreement.

 

IN CONSIDERATION OF the foregoing, the parties hereto hereby agree as follows:

 


SECTION 1

 


DEFINITIONS

 

1.1                           Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“ABR” means, for any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by The Bank of New York as
its “prime rate.” The “prime rate” is a rate set by The Bank of New York based
upon various factors including The Bank of New York’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate.  Any change in such rate announced by The Bank of New York shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means The Bank of New York, in its capacity as
administrative agent under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule I, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent-Related Person” means the Administrative Agent, together with its
Affiliates (including, in the case of The Bank of New York in its capacity as
the Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent and its Affiliates.

 

“Agreement” means this Credit Agreement.

 

“Applicable Margin” means, with respect to Eurodollar Loans, 0.375%, and, with
respect to ABR Loans, 0.00%.

 

“Arranger” means BNY Capital Markets, Inc., in its capacity as sole lead
arranger and sole book manager.

 

“Assignee” is defined in Section 10.6(c).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the reasonable and documented allocated cost of internal legal
services and all reasonable and documented expenses and disbursements of
internal counsel; provided that in the case of the enforcement or preservation
of any rights under the Loan Documents, Attorney Costs shall not be limited by
the term “reasonable” in this definition.

 

“Bank Collateral Agent” means The Bank of New York, as Collateral Agent for the
Secured Parties under the Pledge Agreement.

 

“Borrower” is defined in the preamble hereto.

 

“Borrower Security Interest” is defined in Section 4.18(a).

 

“Borrowing Base” means, at any time, an amount equal to (a) the sum of (i) the
value at maturity of the Pledged Treasury Strips at such time (not to exceed the
aggregate outstanding principal amount of the Loans at such time) and the fair
market value of the Cash Collateral at such time, divided by (b) 1.05.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
or in New York, New York (if different), and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Cash Equivalents” means, at any time, (a) any evidence of indebtedness,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by S&P or P-l by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or bankers
acceptance, maturing not more than one year after such time, or overnight
Federal funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 by S&P or P-l by Moody’s (or
carrying an equivalent rating by an internationally-recognized rating agency),
(d) any repurchase agreement entered into with a commercial bank or financial
institution meeting the requirements of clause (c) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such commercial bank or financial institution thereunder,
(e) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank or
financial institution meeting the requirements of clause (c), (f) any short-term
(or readily marketable or immediately redeemable) investment in a structured
investment vehicle, structured investment deposit or similar instrument with a
financial strength rating of A by S&P or Moody’s or (g) shares of money market
mutual or similar funds which invest primarily in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Cash Collateral” means immediately available Dollars and Cash Equivalents
constituting Pledged Collateral.

 

“Change of Control” shall be deemed to occur on any date on which any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership of Capital Stock having
30% or more of the ordinary voting power in the election of directors of the
Borrower.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make a
Loan to the Borrower hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I under the heading “Commitment”.

 

“Commitment Percentage” means as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments (or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding).

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

 

“Common Stock” means the common stock, par value $0.01, of the Borrower.

 

“Common Stock Purchase Obligations” the obligations of the Holders to pay the
purchase price for the Common Stock pursuant to the terms and conditions of the
FELINE PRIDES Purchase Contracts.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means the Collateral Control Agreement dated as of July 21,
2004, as amended by the Assignment and Amendment dated as of the Closing Date to
the Collateral Control Agreement by and among the Borrower, Bank of America,
N.A., as initial agent, the FELINE PRIDES Collateral Agent, the FELINE PRIDES
Purchase Contract Agent, the Bank Collateral Agent and The Bank of New York, as
Custodial Agent, as defined in and under the FELINE PRIDES Pledge Agreement.

 

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means an interest rate equal to (a) the ABR plus (b) the
Applicable Margin, if any, applicable to ABR Loans plus (c) 2% per annum;
provided that with respect to a Eurodollar Loan, the Default Rate shall be an
interest rate equal to (i) the Eurodollar Rate applicable to such Loan plus (ii)
the Applicable Margin applicable to Eurodollar Loans plus (iii) 2% per annum.

 

“Depository” means The Bank of New York, as Depository under the Tender Offer
Documents.

 

4

--------------------------------------------------------------------------------


 

“Dollars” and “$” mean lawful currency of the United States of America.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Units” means the equity security units issued by the Borrower under the
FELINE PRIDES Documents on December 18, 2001.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum
determined by the Administrative Agent to be the rate of interest at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by The Bank of New York and with a term equivalent to
such Interest Period would be offered by The Bank of New York’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan

 

5

--------------------------------------------------------------------------------


 

shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of August 16, 2004, among the Borrower, the several Lenders from time
to time party thereto, Bank of America, N.A., as administrative agent and
swingline lender, and JPMorgan Chase Bank, as syndication agent, and The Bank of
New York, as documentation agent, as amended to the date hereof (and, for the
avoidance of doubt, as the same may be amended, modified or restated from time
to time in the future).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to The Bank of New York on such day on such transactions as determined
by the Administrative Agent.

 

“FELINE PRIDES” means the Income FELINE PRIDES and the Growth FELINE PRIDES, and
all other FELINE PRIDES issued by the Borrower under the FELINE PRIDES
Documents, collectively.

 

“FELINE PRIDES Collateral Agent” means The Bank of New York, as the Collateral
Agent under the FELINE PRIDES Pledge Agreement.

 

“FELINE PRIDES Documents” means the FELINE PRIDES Indenture, the FELINE PRIDES
Purchase Contract Agreement, the FELINE PRIDES Income Certificates, the FELINE
PRIDES Growth Certificates, the FELINE PRIDES Pledge Agreement and the FELINE
Prides Senior Notes.

 

“FELINE PRIDES Growth Certificates” means the certificates evidencing the Growth
FELINE PRIDES.

 

“FELINE PRIDES Income Certificates” means the certificates evidencing the Income
FELINE PRIDES.

 

“FELINE PRIDES Indenture” means the Indenture, dated as of December 21, 2001,
between the Borrower and The Bank of New York (as Successor Trustee pursuant to
the Instrument of Resignation, Appointment and Acceptance dated January 15, 2003
among the Borrower, Wachovia Bank, National Association and The Bank of New
York, and the Confirmation of Appointment dated as of July 21, 2004 by The Bank
of New York for the benefit of the Borrower), as amended by the First
Supplemental Indenture dated as of December 21, 2001.

 

6

--------------------------------------------------------------------------------


 

“FELINE PRIDES Pledge Agreement” means the Pledge Agreement, dated as of
December 21, 2001, between the Borrower and The Bank of New York (as successor
Collateral Agent, Custodial Agent, Purchase Contract Agent and Securities
Intermediary pursuant to the Instrument of Resignation, Appointment and
Acceptance dated January 15, 2003 among the Borrower, Wachovia Bank, National
Association and The Bank of New York, and the Confirmation of Appointment dated
as of July 21, 2004 by The Bank of New York for the benefit of the Borrower), as
amended by the Amendment to the Pledge Agreement dated as of August 17, 2004.

 

“FELINE PRIDES Purchase Contracts” means, with respect to the FELINE PRIDES, the
component purchase contracts under which each Holder thereof agrees to purchase
common stock of the Borrower in an amount and for a price determined under the
applicable provisions of the FELINE PRIDES Purchase Contract Agreement.

 

“FELINE PRIDES Purchase Contract Agent” means The Bank of New York, as Purchase
Contract Agent under the FELINE PRIDES Purchase Contract Agreement.

 

“FELINE PRIDES Purchase Contract Agreement” means the Purchase Contract
Agreement, dated as of December 21, 2001, between the Borrower and The Bank of
New York (as successor Collateral Agent, Custodial Agent, Purchase Contract
Agent and Securities Intermediary pursuant to the Instrument of Resignation,
Appointment and Acceptance dated January 15, 2003 among the Borrower, Wachovia
Bank, National Association and The Bank of New York, and the Confirmation of
Appointment dated as of July 21, 2004 by The Bank of New York for the benefit of
the Borrower).

 

“FELINE PRIDES Senior Notes” means the Borrower’s 6% Senior Notes due 2006,
issued as a component of the FELINE PRIDES.

 

“FELINE PRIDES II Senior Notes” means the Borrower’s interest bearing notes due
February 17, 2010, issued as a component of the FELINE PRIDES equity security
units of the Borrower issued on February 17, 2004.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Fixed Cash Component of the Purchase Price” means that portion of the Purchase
Price payable to Holders whose tender of FELINE PRIDES Senior Notes has been
accepted in the Tender Offer; pursuant to the Tender Offer Documents, the amount
of such portion is equal to the excess of the Purchase Price over the principal
amount of such notes.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

7

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Growth FELINE PRIDES” means the Borrower’s Growth FELINE PRIDES, bearing CUSIP
No. 008252603.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holder” means a holder of FELINE PRIDES.

 

“Income FELINE PRIDES” means the Borrower’s Income FELINE PRIDES, bearing CUSIP
No. 008252504.

 

8

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at any date and without duplication, (a)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument (including the FELINE PRIDES Senior
Notes and the FELINE PRIDES II Senior Notes), (c) all obligations of such Person
under Financing Leases, (d) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (e) all
obligations of such Person under noncompetition agreements reflected as
liabilities on a balance sheet of such Person in accordance with GAAP, (f) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(g) all net obligations of such Person under interest rate, commodity, foreign
currency and financial markets swaps, options, futures and other hedging
obligations (valued, at such date, in accordance with the Borrower’s customary
practices, as approved by its independent certified public accountants) and (h)
all Guarantee Obligations of such Person in respect of any of the foregoing. 
For purposes of the foregoing definition, with regard to a Subsidiary, the term
“Indebtedness” shall include only that portion of its Indebtedness representing
the percentage of its Indebtedness equal to the percentage of the Borrower’s
ownership interest in such Subsidiary.  For the avoidance of doubt, the term
“Indebtedness” shall not include (i) Synthetic Lease Obligations, (ii) any
Guarantee Obligations in respect of Synthetic Lease Obligations or (iii) any
liabilities secured by any Lien in connection with Synthetic Lease Obligations.

 

“Indemnified Liabilities” is defined in Section 10.05.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Payment Date” means (a) as to any ABR Loan, the last day of each month
to occur while such Loan is outstanding, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day which is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)                                     initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurodollar Loan and ending one, two or three months thereafter (or such other
period ending on the Termination Date as is requested by the Borrower and
consented to by the Required Lenders and the Administrative Agent), as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two or three months thereafter (or such other period ending
on the Termination Date as is requested by the Borrower and consented to by the
Required Lenders and the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent), as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(2) the Borrower may not select any Interest Period that would extend beyond the
scheduled Termination Date; and

 

(3) unless otherwise agreed by the Borrower, the Required Lenders and the
Administrative Agent, any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires an interest in such other Person) and in which
the Borrower, directly or indirectly, has purchased or otherwise acquired, or
has entered into an agreement to purchase or otherwise acquire, Capital Stock or
other interests entitling the Borrower, directly or indirectly, to a share of
the revenues, earnings or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Lenders” is defined in the preamble hereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes and the Security Documents.

 

10

--------------------------------------------------------------------------------


 

“Loans” is defined in Section 2.1(a).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower or of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under any Loan Document or (c) the validity
or enforceability against the Borrower of this or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Excluded Taxes” is defined in Section 3.11.

 

“Note” is defined in Section 2.6(e).

 

“Participant” is defined in Section 10.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement, dated the Closing Date, made by
the Borrower to the Administrative Agent, as agent for the Lenders.

 

“Pledged Collateral” means the “Collateral”, as defined in the Pledge Agreement.

 

“Pledged Treasury Strips” means the Treasury Strips constituting Pledged
Collateral.

 

“Purchase Price” means the aggregate cash consideration paid by the Borrower to
the Depository for the account of tendering Holders pursuant to the terms and
conditions of the Tender Offer.

 

“Purchase Contract Settlement Date” means November 17, 2004.

 

“Register” is defined in Section 10.6(d).

 

“Regulation U” means Regulation U of the FRB.

 

11

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding
however, such events as to which the PBGC by regulation waived the requirements
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event; provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

“Required Lenders” means at any time, Lenders the Commitment Percentages of
which aggregate more than 50%.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserved Common Stock” is defined in Section 4.17(b).

 

“Responsible Officer” means each of the chief executive officer, the president,
the senior vice president, any executive vice president or any vice president of
the Borrower or, with respect to financial matters, the senior financial officer
of the Borrower, in each case acting singly.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw- Hill
Companies, Inc., and any successor thereto.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Security Documents” the Pledge Agreement, the Control Agreement and the UCC
Financing Statement.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

12

--------------------------------------------------------------------------------


 

Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tender Offer” means the Borrower’s offer to purchase the FELINE PRIDES Senior
Notes pursuant to the Tender Offer Documents.

 

“Tender Offer Documents” the Borrower’s Offer to Purchase for Cash Any and All
of the FELINE PRIDES Senior Notes, dated July 22, 2004, the related Letter of
Transmittal and the Depositary Agreement, dated July 22, 2004, between the
Borrower and The Bank of New York, as Depository.

 

“Termination Date” means November 17, 2004.

 

“The Bank of New York” means The Bank of New York, a New York state banking
corporation, and its successors.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Transferee” is defined in Section 10.6(f).

 

“Treasury Strips” means principal strips of U.S. Treasury securities bearing
CUSIP No. 912803AB9.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“UCC Financing Statement” means the UCC financing statement in the form attached
as Schedule 1.1.

 

1.2                                                                                
Other Definitional and Interpretive Provisions.  (a)                      Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)                                 When used with reference to a period of
time, the word “from” means “from and including” and the word “to” means “to but
excluding”.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all

 

13

--------------------------------------------------------------------------------


 

subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document; and (ii) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions and rules
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.

 

(e)                                  Section, subsection, clause, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(f)                                    The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.

 

1.3                                                                                
Accounting Terms.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at December 31, 2003 and the
related audited consolidated statements of income and of cash flows for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, except as
otherwise specifically prescribed herein.

 


SECTION 2

 


AMOUNT AND TERMS OF COMMITMENTS

 

2.1                                                                                
Commitments.  (a)  Subject to the terms and conditions hereof, each Lender
severally agrees to make a single term loan (collectively, “Loans”) (provided
that any repricing or conversion of an outstanding Loan shall not be considered
a making of a Loan) to the Borrower on the Closing Date in an aggregate
principal amount not to exceed the amount of such Lender’s Commitment; provided
that the aggregate amount of the Loans shall not exceed the lesser of
$51,000,000 and the Borrowing Base on the Closing Date.  No Loan (or portion
thereof) that has been paid or prepaid may be reborrowed. 

 

(b)                                 The Loans may from time to time be (i)
Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 3.3.

 

2.2                                                                                
Procedure for Borrowing.  The Borrower may borrow under the Commitments on the
Closing Date; provided that the Borrower shall give the Administrative Agent
irrevocable written notice, in substantially the form of Exhibit I hereto (which
notice must be received by the Administrative Agent prior to 11:00 a.m., New
York City time, (a) three Business Days prior to the requested date of
borrowing, if all or any part of the requested Loans are to be initially
Eurodollar Loans or (b) on the requested date of borrowing, if all of the
requested Loans are to be initially ABR Loans), in each case specifying (i) the
amount to be borrowed, (ii) the requested date of borrowing, (iii) whether the
borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof and
(iv) if the borrowing is to be entirely or partly

 

14

--------------------------------------------------------------------------------


 

of Eurodollar Loans, the respective amounts of each Type of Loan and the
respective lengths of the initial Interest Periods for such Eurodollar Loans. 
Each borrowing of ABR Loans shall be in an amount equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and each borrowing of Eurodollar Loans
shall be in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m., New York City time, on the Closing Date in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.  The failure of any Lender to
make a Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation to make available its share of such borrowing.

 

2.3                                                                                
[Reserved]

 

2.4                                                                                
[Reserved]

 

2.5                                                                                
Termination or Reduction of Commitments.  The Commitments shall automatically
terminate at 5:00 p.m. on the Closing Date.

 

2.6                                                                                
Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Termination Date
(or such earlier date on which the Loans become due and payable pursuant to
Section 8).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 3.5.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder, the Type
thereof and each Interest Period applicable with respect to each Eurodollar
Loan, (ii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.6(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded;

 

15

--------------------------------------------------------------------------------


 

provided that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

(e)                                  The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will execute and deliver
to such Lender a promissory note of the Borrower evidencing the Loans of such
Lender, substantially in the form of Exhibit A with appropriate insertions as to
date and principal amount (a “Note”).

 

2.7                                                                                
[Reserved]

 

2.8                                                                                
[Reserved]

 


SECTION 3

 


GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1                                                                                
No Optional Prepayment.  The Loans may not be prepaid except as required by
Section 3.2 or Section 8.

 

3.2                                                                                
Mandatory Prepayment.  If, at any time, the aggregate principal amount of the
Loans exceeds the Borrowing Base, the Borrower shall immediately prepay Loans in
the amount of such excess.  All prepayments of Loans pursuant to this Section
3.2 shall be made without premium or penalty (but shall be subject to Section
3.12) and shall be accompanied by accrued and unpaid interest on the principal
amount being prepaid.  All such prepayments shall be applied as directed in
writing by the Borrower or, in the absence of such direction, first, to prepay
ABR Loans until the ABR Loans are paid in full and, second, to prepay Eurodollar
Loans.

 

3.3                                                                                
Conversion and Continuation Options.  (a)  The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
at least two Business Days’ prior irrevocable written notice, substantially in
the form of Exhibit J hereto, of such election; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto.  The Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Administrative Agent at
least three Business Days’ prior irrevocable written notice, substantially in
the form of Exhibit J hereto, of such election.  Any such notice of conversion
to Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein; provided
that no Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined that such a conversion is not appropriate.

 

(b)                                 Any Eurodollar Loans may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving written notice, substantially in the form of
Exhibit J hereto, to the Administrative Agent, in accordance with the

 

16

--------------------------------------------------------------------------------


 

applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has notified the
Borrower that the Required Lenders have determined that such a continuation is
not appropriate; and provided, further, that if the Borrower shall fail to give
such notice or if such continuation is not permitted such Eurodollar Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.

 

3.4                                                                                
Minimum Amounts and Maximum Number of Tranches.  All conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  In no event shall there be more than
one Eurodollar Tranche outstanding at any time.

 

3.5                                                                                
Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurodollar Rate determined for such day plus the Applicable
Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
period), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
laws.  Furthermore, upon the request of the Required Lenders, at any time an
Event of Default exists, the Borrower shall pay interest on the Loans at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date and on the Termination Date; provided that interest
accruing pursuant to Section 3.5(c) shall be payable from time to time on
demand.

 

3.6                                                                                
Computation of Interest and Fees.  (a)  Interest based on The Bank of New York’s
“prime rate” shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed.  All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed.  The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Reserve Percentage shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in the ABR
or the Eurodollar Reserve Percentage.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower

 

17

--------------------------------------------------------------------------------


 

and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Borrower or any Lender, deliver to the Borrower or
such Lender a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 3.5(a).

 

3.7                                                                                
Inability to Determine Interest Rate.  If prior to the first day of any Interest
Period:

 

(a)                                  the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from The Bank of New York that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to the Lenders (as conclusively certified by The Bank of New York) of
making or maintaining their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the affected Lenders as soon as practicable thereafter.  If
such notice is given, (x) any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (y) any ABR Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to ABR Loans.  Until such notice has been withdrawn by the Administrative Agent,
no further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.

 

3.8                                                                                
Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower from the
Lenders hereunder shall be made pro rata according to the respective Commitment
Percentages of the Lenders.  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders.  All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set off or counterclaim and shall be made prior
to 12:00 noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders at the Administrative Agent’s Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt (and if such
payment is received prior to 12:00 noon, on the same day) in like funds as
received.  If any payment hereunder becomes due and payable on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension and
such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute

 

18

--------------------------------------------------------------------------------


 

its portion of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s portion of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans hereunder,
on demand, from the Borrower.

 

(c)                                  In the event that a Lender fails to make
available after a period of three Business Days to the Administrative Agent its
portion of a borrowing, the Borrower may, upon not less than five Business Days
prior irrevocable written notice to the Administrative Agent, immediately
terminate the Commitment of such Lender, and designate an acceptable replacement
Lender (which may be one of the other Lenders) to purchase at par all of the
Lender’s interests in accordance with the provisions of Section 10.6(c).  Any
Lender being so replaced by the Borrower agrees to transfer its interest in this
Agreement and, if applicable, its Note, to the substitute Lender pursuant to
Section 10.6(c); provided that concurrently with such transfer, such Lender so
substituted shall be paid all amounts owing to it hereunder and all costs
reasonably determined by it to be attributable to such transfer. 
Notwithstanding the foregoing, the Lender being replaced shall not be deemed to
be released from any of its rights or obligations under any Loan Document
(including Section 9.7) for actions taken or failed to be taken by it prior to
the date of such substitution.

 

3.9                                                                                
Illegality.  Notwithstanding any other provision herein, if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.12.

 

3.10                                                                          
Requirements of Law.  (a)  If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

 

(i)                                     shall subject any Lender to any tax of
any kind whatsoever with respect to this Agreement, any Note or any Eurodollar
Loan made by it, or change the

 

19

--------------------------------------------------------------------------------


 

basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.11 and changes in the rate of tax on the
overall net income of such Lender);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly (and in any event within 10 days after receipt of a
certificate in accordance with Section 3.10(c)) pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduced amount receivable.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender in
good faith to be material, then from time to time, the Borrower shall promptly
(and in any event within 10 days after receipt of a certificate in accordance
with Section 3.10(c)) pay to such Lender such additional amount or amounts as
will fairly compensate such Lender for such reduction in return on capital.

 

(c)                                  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 3.10, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled; provided that no additional amount shall be
payable under this Section 3.10 for a period longer than one year prior to such
notice to the Borrower.  A certificate as to any additional amounts payable
pursuant to this Section 3.10 submitted by such Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  The agreements in this Section shall survive for a period of one year
after the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.  Each Lender agrees that it will not make any
claim under this Section 3.10 unless such Lender generally is making similar
claims under other credit agreements that have provisions substantially the same
as this Section 3.10 with customers of similar credit quality.

 

20

--------------------------------------------------------------------------------


 

3.11                                                                          
Taxes.  (a)  All payments made by the Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any Note).  If any such non-excluded
taxes, levies, imposts, duties, charges, fees deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder or under any Note, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided
that the Borrower shall not be required to increase any such amounts payable, or
pay any additional amount under this Section 3.11(a), to any Lender that is not
organized under the laws of the United States of America or a state thereof if
such Lender fails to comply with the requirements of Section 3.11(b).  Whenever
any Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof.  If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this subsection shall
survive for a period of one year the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(b)                                 Each Lender that is not incorporated under
the laws of the United States of America or a state thereof shall:

 

(i)                                     deliver to the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8ECI or Form W- 8BEN, or successor applicable form, as the case
may be;

 

(ii)                                  deliver to the Borrower and the
Administrative Agent two further copies of any such form or certification on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower; and

 

(iii)                               obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by the
Borrower or the Administrative Agent;

 

21

--------------------------------------------------------------------------------


 

unless in any such case an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and the Administrative
Agent.  Such Lender shall certify that it is entitled to an exemption from
United States backup withholding tax.  Each Person that shall become a Lender or
a Participant pursuant to Section 8.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

 

3.12                                                                          
Indemnity.  The Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day which is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so prepaid, borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
prepay, borrow, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

3.13                                                                          
Change of Lending Office.  Each Lender agrees that if it makes any demand for
payment under Section 3.10 or 3.11(a), or if any adoption or change of the type
described in Section 3.9 shall occur with respect to it, it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its sole discretion) to designate a
different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under Section 3.10 or
3.11(a), or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 


SECTION 4

 


REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

22

--------------------------------------------------------------------------------


 

4.1                                                                                
Financial Condition.  The Borrower has heretofore furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2003 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at March 31, 2004 and the related unaudited consolidated statements of income
and of cash flows for the three-month period ended on such date, certified by a
Responsible Officer (the “Financial Statements”).  The Financial Statements
present fairly, in all material respects, the consolidated financial condition
of the Borrower and its consolidated Subsidiaries as at December 31, 2003 and
March 31, 2004 and present fairly, in all material respects, the consolidated
results of their operations and their consolidated cash flows for the periods
then ended (subject to normal year-end audit adjustments and the absence of
footnote disclosure).  The Financial Statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the period involved.  Except as set forth on Schedule
4.1, neither the Borrower nor any of its consolidated Subsidiaries had, at
December 31, 2003 or at the date hereof, any material Guarantee Obligation,
material contingent liability or material liability for taxes, or any material
long-term lease or unusual material forward or long-term commitment, including
any interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto.  Except as set
forth on Schedule 4.1, during the period from December 31, 2003 to and including
the date hereof there has been no sale, transfer or other disposition by the
Borrower or any of its consolidated Subsidiaries of any material part of its
business or property and no purchase or other acquisition of any business or
property (including any capital stock of any other Person) material in relation
to the consolidated financial condition of the Borrower and its Subsidiaries as
of December 31, 2003.

 

4.2                                                                                
No Change.  Since December 31, 2003, except as set forth in the Financial
Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

 

4.3                                                                                
Corporate Existence; Compliance with Law.  Each of the Borrower and each
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its material properties, to
lease the material properties it operates as lessee and to conduct the
businesses in which it is currently engaged, (c) is duly qualified as a foreign
corporation, partnership or limited liability company, as applicable, and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect and (d) is in compliance with its certificate of
incorporation and by-laws or other similar organizational or governing documents
and with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, have a Material Adverse Effect.

 

4.4                                                                                
Corporate Power; Authorization; Enforceable Obligations.  The Borrower has the
corporate power and authority, and the legal right, to make, deliver and perform
the Loan Documents and has taken all necessary corporate action to authorize the
execution, delivery and performance of the Loan Documents.  The Borrower has the
corporate power and authority, and

 

23

--------------------------------------------------------------------------------


 

the legal right to borrow hereunder and has taken all necessary corporate action
to authorize such borrowings on the terms and conditions of this Agreement and
any Notes.  Except for the consent of the Required Lenders (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement, which has been
obtained, no consent or authorization of, filing with, notice to or other act by
or in respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents against the
Borrower.  This Agreement has been, and each other Loan Document will be when
delivered, duly executed and delivered by the Borrower.  This Agreement
constitutes, and each other Loan Document when delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.5                                                                                
No Legal Bar.  The execution, delivery and performance by the Borrower of each
Loan Document, the borrowings hereunder and the use of the proceeds thereof will
not violate any certificate of incorporation and by-laws or other similar
organizational or governing documents, Requirement of Law or Contractual
Obligation of the Borrower or of any Subsidiary, except for such violations of
Requirements of Law or Contractual Obligations which could not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such organizational
or governing document, Requirement of Law or Contractual Obligation, except
pursuant to this Agreement and the other Loan Documents.

 

4.6                                                                                
No Material Litigation.  No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any Subsidiary or against any
of its or their respective properties or revenues which could reasonably be
expected to have a Material Adverse Effect.

 

4.7                                                                                
No Default.  Neither the Borrower nor any Subsidiary is in default under or with
respect to any of its Contractual Obligations in any respect which could have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

4.8                                                                                
Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, and none of such property is subject to any
Lien except as permitted by Section 7.3.

 

4.9                                                                                
Taxes.  Each of the Borrower and each Subsidiary has filed or caused to be filed
all material tax returns which, to the knowledge of the Borrower, are required
to be filed or has timely filed a request for an extension of such filing and
has paid all taxes shown to be due and payable on said returns or extension
requests or on any assessments made against it or any of its property and,
except as set forth on Schedule 4.9, all other taxes, fees or other charges

 

24

--------------------------------------------------------------------------------


 

imposed on it or any of its property by any Governmental Authority (except, in
each case, to the extent the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
and as to any of which the failure to pay would not have a Material Adverse
Effect).

 

4.10                                                                          
Federal Regulations.  (a)  None of the Pledged Collateral consists of “margin
stock” (within the meaning of Regulation U).  “Margin stock” (within the meaning
of Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge or any similar restriction hereunder.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.

 

(b)                                 The Borrower is not subject to regulation
under any Federal or State statute or regulation (other than Regulation X of the
FRB) which limits its ability to incur Indebtedness.

 

4.11                                                                          
ERISA.  No Reportable Event has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code.  The present value of all accrued benefits
under any Single Employer Plan maintained by the Borrower or any Commonly
Controlled Entity (based on those assumptions used to fund the Plans) did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  There are no Multiemployer Plans. 
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan.

 

4.12                                                                          
Investment Company Act; Investment Advisers Act.  (a)  Neither the Borrower nor
any Subsidiary or other Investment Firm is an Investment Company.

 

(b)                                 Each Subsidiary and each other Investment
Firm is, to the extent required thereby, duly registered as an investment
adviser under the Investment Advisers Act, except to the extent the failure to
be so registered could not reasonably be expected to have a Material Adverse
Effect.  On the date hereof, the Borrower is not an “investment adviser” within
the meaning of the Investment Advisers Act.  Each Fund which is sponsored by any
Subsidiary or other Investment Firm and which is required to be registered as an
“investment company” under the Investment Company Act is duly registered as such
thereunder, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The Borrower is not required to be
registered as a broker-dealer under the Securities Acts (and each Subsidiary and
other Investment Firm required to be so registered is so duly registered),
except to the extent the failure to be so registered could not reasonably be
expected to have a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Each of the Borrower, each Subsidiary and
each other Investment Firm is duly registered, licensed or qualified as an
investment adviser or broker-dealer in each State of the United States where the
conduct of its business requires such registration, licensing or qualification
and is in compliance in all material respects with all Federal and State laws
requiring such registration, licensing or qualification, except to the extent
the failure to be so registered, licensed or qualified or to be in such
compliance will not have, in the case of Federal laws, or could not reasonably
be expected to have, in the case of State laws, a Material Adverse Effect.

 

4.13                                                                          
Investment Advisory Agreements.  Each of the investment advisory agreements,
distribution agreements and shareholder or other servicing contracts to which
the Borrower, any Subsidiary or other Investment Firm is a party is a legal,
valid and binding obligation of the parties thereto enforceable against such
parties in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law), except for failures which individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect; and none of
the Borrower, any Subsidiary or any other Investment Firm is in breach or
violation of or in default under any such agreement or contract in any material
respect which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.  The parties hereto understand that all clients
have the right to terminate such investment advisory agreements at will.

 

4.14                                                                          
Subsidiaries and Other Ownership Interests.  The Subsidiaries listed on
Schedule 4.14 hereto constitute the only Subsidiaries of the Borrower as at the
date hereof.  The Borrower has as at the date hereof, directly or indirectly, an
equity or other ownership interest in each Investment Firm and each other Person
listed on Schedule 4.14; and other than as set forth on such schedule, the
Borrower has no such interest, directly or indirectly, in any other Person.

 

4.15                                                                          
Purpose of Loans.  The proceeds of the Loans shall be used by the Borrower
solely for the purposes set forth in the Preliminary Statement.

 

4.16                                                                          
Accuracy and Completeness of Information.  To the best of the Borrower’s
knowledge, the documents furnished and the statements made in writing to the
Lenders by or on behalf of the Borrower in connection with the negotiation,
preparation or execution of this Agreement or any of the other Loan Documents,
taken as a whole, do not contain any untrue statement of fact material to the
credit worthiness of the Borrower or omit to state any such material fact
necessary in order to make the statements contained therein not misleading, in
either case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

4.17                                                                          
PRIDES Documents; Tender Offer.  (a)  Each of the FELINE PRIDES Documents has
been duly executed and delivered by the Borrower to the other parties thereto. 
Each of the FELINE PRIDES Documents constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium

 

26

--------------------------------------------------------------------------------


 

or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).  The Borrower is not in default in any of its obligations
under the FELINE PRIDES Documents and no Taxation Event and no Termination Event
(in each case as defined in the FELINE PRIDES Purchase Contract Agreement) has
occurred.

 

(b)                                 Set forth on Schedule 4.17 is: (i) a
description of the outstanding amount of the Income FELINE PRIDES and the Growth
FELINE PRIDES; (ii) the amount of the authorized and unissued Common Stock,
which has been reserved and is available for issuance against tender of payment
of the Common Stock Purchase Obligations (such Common Stock, “Reserved Common
Stock”); and (iii) the principal amount of the FELINE PRIDES Senior Notes that
have been tendered and purchased pursuant to the Tender Offer.  The Income
FELINE PRIDES and the Growth FELINE PRIDES described in Schedule 4.17,
collectively, constitute all of the outstanding FELINE PRIDES.

 

(c)                                  When the Reserved Common Stock is issued
and delivered to the FELINE PRIDES Purchase Contract Agent against tender of
payment of the Common Stock Purchase Obligations of the Holders, such Common
Stock will be duly issued, fully paid and non-assessable, and all obligations of
the Borrower to such Holders under the FELINE PRIDES Documents will be satisfied
and discharged.

 

(d)                                 (i) The Borrower has paid in full the
Purchase Price and purchased and canceled the FELINE PRIDES Senior Notes
tendered and accepted in the Tender Offer, (ii) the Depositary has delivered the
Fixed Cash Component of the Purchase Price to Holders whose tender of such
FELINE PRIDES Senior Notes was accepted in the Tender Offer, purchased Treasury
Strips in an aggregate principal amount equal to the principal amount of such
FELINE PRIDES Senior Notes and deposited such Treasury Strips in the collateral
account maintained by the FELINE PRIDES Collateral Agent to secure the Common
Stock Purchase Obligations of such Holders, and (iii) the Tender Offer has been
consummated in accordance with the terms set forth in the Tender Offer
Documents.

 

4.18                                                                          
Security Interest.

 

(a)                                  Simultaneously with, or prior to the
execution and delivery of this Agreement, the Lien on the Collateral in favor of
Bank of America, N.A., as agent for the Lenders under the Existing Credit
Agreement has been terminated or is being terminated.

 

(b)                                 After giving effect to the termination of
the Lien described in Section 4.18(a), the Borrower has a fully-perfected,
first-priority Lien on the Pledged Treasury Strips to secure the Common Stock
Purchase Obligations of the Holders who own such Treasury Strips (such Lien, the
“Borrower Security Interest”), subject only to the Lien of the Bank Collateral
Agent on behalf of the Secured Parties under the Pledge Agreement.  Except as
provided in the Pledge Agreement, the Borrower has not assigned, or granted or
created any Lien on, the Borrower Security Interest, and the Borrower will not
grant or create or suffer to exist any such Lien arising from or through the
acts or omissions of the Borrower.

 

27

--------------------------------------------------------------------------------


 

(c)                                  After giving effect to the termination of
the Lien described in Section 4.18(a), the Pledge Agreement creates a
first-priority Lien on the Borrower Security Interest and when a duly executed
UCC Financing Statement is filed with the Secretary of State of the State of New
York and the applicable filing fee is duly paid thereto, the Bank Collateral
Agent will have a fully perfected, first-priority Lien in the Borrower Security
Interest.

 

(d)                                 The Pledge Agreement and the Control
Agreement constitute a fully perfected, first-priority Lien on and in all right,
title and interest of the Borrower in the Cash Collateral.

 

4.19                                                                          
Borrowing Base.  Immediately upon the funding of Loans, the value at maturity of
the Pledged Treasury Strips plus the amount of Cash Collateral will be at least
$53,550,000.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1                                                                                
Conditions to Loans.  The agreement of each Lender to make its Loan on the
Closing Date is subject to the satisfaction, immediately prior to or
concurrently with the making of such Loan, of the following conditions
precedent:

 

(a)                                  Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower, with a counterpart for each Lender; (ii) the
Pledge Agreement, executed and delivered by a duly authorized officer of each of
the parties thereto, with a counterpart or a conformed copy for each Lender; and
(iii) the Control Agreement, executed and delivered by a duly authorized officer
of each of the parties thereto, with a counterpart or a conformed copy for each
Lender.

 

(b)                                 Related Agreements.  The Administrative
Agent shall have received complete and correct copies of each of the PRIDES
Documents, the Tender Offer Documents and the Existing Credit Agreement,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the Borrower, and such other documents or
instruments as may be reasonably requested by the Administrative Agent.

 

(c)                                  Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested the same, a Note
made by the Borrower conforming to the requirements of this Agreement, and
executed by a duly authorized officer of the Borrower.

 

(d)                                 Borrower Certificate.  The Administrative
Agent shall have received, with a counterpart for each Lender, a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, satisfactory in form and substance
to the Administrative Agent, executed by two Responsible Officers.

 

(e)                                  Corporate Proceedings of the Borrower.  The
Administrative Agent shall have received, with a counterpart for each Lender, a
copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors (or similar governing body) of
the Borrower authorizing (i) the execution, delivery and performance of the

 

28

--------------------------------------------------------------------------------


 

Loan Documents, (ii) the borrowings contemplated hereunder and (iii) the
granting by it of the Liens created pursuant to the Pledge Agreement, certified
by the Secretary or an Assistant Secretary of the Borrower as of the Closing
Date, which certificate shall be in form and substance satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

 

(f)                                    Incumbency Certificate.  The
Administrative Agent shall have received, with a counterpart for each Lender, a
certificate of the Borrower, dated the Closing Date, as to the incumbency and
signature of the officers of the Borrower executing any Loan Document,
satisfactory in form and substance to the Administrative Agent, executed by the
President or any Vice President and the Secretary or any Assistant Secretary of
the Borrower.

 

(g)                                 Corporate Documents.  The Administrative
Agent shall have received, with a counterpart for each Lender, true and complete
copies of the certificate of incorporation and by-laws (or similar
organizational documents) of the Borrower, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of the Borrower.

 

(h)                                 Fees.  All fees payable by the Borrower to
the Administrative Agent, the Arranger and any Lender on or prior to the Closing
Date pursuant to this Agreement or pursuant to the Commitment Letter and Fee
Letter, each dated August 4, 2004, among The Bank of New York, the Arranger and
the Borrower shall have been paid in full, in each case in the amounts and on
the dates set forth herein or therein.

 

(i)                                     Attorney Costs.  The Administrative
Agent shall have received evidence of payment by the Borrower of all Attorney
Costs of the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of Attorney Costs as shall constitute
the Administrative Agent’s reasonable estimate of Attorney Costs incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(j)                                     Legal Opinion.  The Administrative Agent
shall have received, with a counterpart for each Lender, the executed legal
opinion of Goodwin Procter LLP, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit D.  Such legal opinion shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

 

(k)                                  Pledged Treasury Strips; Transfer Powers. 
The Administrative Agent shall have received confirmation that the Pledged
Treasury Strips have been delivered to, and registered in the name of, the
FELINE PRIDES Collateral Agent, in accordance with the provisions of the Tender
Offer Documents and the FELINE PRIDES Documents, and that the Collateral Agent
is holding Pledged Collateral having the value and in the amount as set forth in
Section 4.19.

 

(l)                                     Actions to Perfect Liens.  The
Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other
actions, including the filing of duly executed financing statements on form
UCC-1,

 

29

--------------------------------------------------------------------------------


 

necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Liens created by the Pledge Agreement shall have been completed.

 

(m)                               Lien Searches.  The Administrative Agent shall
have received the results of a recent search, by a Person satisfactory to the
Administrative Agent, of the Uniform Commercial Code, judgment and tax lien
filings which may have been filed with respect to personal property of the
Borrower, and the results of such search shall be satisfactory to the
Administrative Agent.

 

(n)                                 Consents and Approvals.  The Administrative
Agent shall have received evidence satisfactory to it of the receipt by the
Borrower of the consents of the Required Lenders, as defined in and under the
Existing Credit Agreement, and all other required consents and approvals, if
any, to the execution and delivery of the Loan Documents and the borrowing of
the Loans.

 

(o)                                 Representations and Warranties.  Each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date.

 

(p)                                 No Default.  No Default shall have occurred
and be continuing on the Closing Date before or after giving effect to the Loans
and no “Default” shall have occurred and be continuing as defined in the
Existing Credit Agreement.

 

(q)                                 Notice of Borrowing.  The Administrative
Agent shall have received a notice of borrowing pursuant to Section 2.2.

 

(r)                                    Use of Proceeds.  A Responsible Officer
shall have delivered to the Administrative Agent a certificate to the effect
that the proceeds of such Loan will be used in accordance with Section 4.15 and
specifying in reasonable detail the proposed use of the proceeds thereof.

 

The borrowings by the Borrower on the Closing Date shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this Section 5.1 have been satisfied.

 

SECTION 6

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1                                                                                
[Reserved]

 

6.2                                                                                
Compliance Certificates.  Promptly upon request of the Administrative Agent
(which may be made from time to time but not more frequently than once in any
calendar month) furnish to the Administrative Agent a duly completed Compliance
Certificate.

 

30

--------------------------------------------------------------------------------


 

6.3                                                                                
[Reserved]

 

6.4                                                                                
Conduct of Business and Maintenance of Existence.  Continue to engage in
business of the same general type as now conducted and purported to be conducted
by it and preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, registrations,
licenses, privileges and franchises necessary or desirable in the normal conduct
of its business (including all such registrations under the Investment Advisers
Act and all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts) except as otherwise
permitted under the Existing Credit Agreement and except for failures which
individually and in the aggregate could not reasonably be expected to have a
Material Adverse Effect; comply, and to the extent reasonably within its
control, cause each Investment Firm and Fund (which is sponsored by an
Investment Firm) to comply, with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5                                                                                
[Reserved]

 

6.6                                                                                
Inspection of Property; Books and Records; Discussions.  Keep proper books of
records and account in which full, true and correct entries, in all material
respects in conformity with all Requirements of Law and sufficient to permit the
preparation of financial statements in accordance with GAAP, shall be made of
all dealings and transactions in relation to its business and activities,
except, in the case of Requirements of Law, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and permit
representatives of the Administrative Agent (on its own behalf or on behalf of
the Lenders) to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and upon at least three days prior notice or such
lesser period of time as may be acceptable to the Borrower or the relevant
Subsidiary, as the case may be, and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants (provided that with
respect to Subsidiaries, other than during the existence of a Default, the
Borrower shall have complied with this obligation if it shall have used its
commercially reasonable efforts to cause its Subsidiaries to allow the
Administrative Agent (on its own behalf or on behalf of the Lenders) pursuant to
the foregoing terms and conditions to visit and inspect the properties of such
Subsidiaries and examine and make abstracts from any of the books and records of
such Subsidiaries and to discuss the business, operations, properties and
financial and other condition of such Subsidiaries with officers and employees
of such Subsidiaries and with their independent certified public accountants).

 

6.7                                                                                
Notices.  Promptly give notice to the Administrative Agent and each Lender of:

 

(a)                                  the occurrence of any Default or any
“Default” as defined in the Existing Credit Agreement;

 

(b)                                 [Reserved]

 

31

--------------------------------------------------------------------------------


 

(c)                                  [Reserved]

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after the Borrower knows or has reason to know
thereof:  (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, or any withdrawal from, or the termination, Reorganization
or Insolvency of any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan;

 

(e)                                  [Reserved]

 

(f)                                    any event which could reasonably be
expected to have a Material Adverse Effect on the Borrower and its Subsidiaries
taken as a whole;

 

(g)                                 [Reserved]; and

 

(h)                                 [Reserved].

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8                                                                                
[Reserved]

 

6.9                                                                                
[Reserved]

 

6.10                                                                          
Performance of PRIDES Documents.  The Borrower will at all times prior to the
Purchase Contract Settlement Date reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock the full
number of shares of Common Stock issuable against tender of payment in respect
of all FELINE PRIDES Purchase Contracts pursuant to the terms of the FELINE
PRIDES Documents and, on the Purchase Contract Settlement Date, will issue to
Holders of Growth FELINE PRIDES who tendered FELINE PRIDE Senior Notes in the
Tender Offer Common Stock in the amount and manner required under the related
FELINE PRIDES Purchase Contracts with such Holders.

 

SECTION 7

 

[RESERVED]

 

32

--------------------------------------------------------------------------------


 

SECTION 8

 

EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                  The Borrower shall fail to pay any
principal of any Loan when due, or shall fail to pay interest on any Loan within
one Business Day of the date when due, in each case in accordance with the terms
hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by the Borrower herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

(c)                                  The Borrower shall default in the
observance or performance of any agreement contained in (i) Section 6.4, 6.7(a)
or 6.10; or (ii) Section 5 of the Pledge Agreement; or

 

(d)                                 The Borrower shall default in the observance
or performance of any other agreement contained herein or in any other Loan
Document (other than as provided in subsections (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days; or

 

(e)                                  The Borrower or any Subsidiary shall (i)
default in any payment of principal of or interest on any Indebtedness (other
than the Loans or the Indebtedness under the Existing Credit Agreement) or in
the payment of any other Guarantee Obligation, in either case in an outstanding
principal amount in excess of $5,000,000, beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or Guarantee Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable; or

 

(f)                                    (i) The Borrower or any Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any Subsidiary shall make a general assignment for
the benefit of its

 

33

--------------------------------------------------------------------------------


 

creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Subsidiary, any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)                                 (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan maintained by the Borrower or any Subsidiary, (ii)
any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist, with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could have a Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Borrower or any Subsidiary involving in the aggregate a
liability (not paid or fully covered by insurance or indemnification) of
$5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i)                                     (i) Any Loan Document shall cease, for
any reason, to be in full force and effect, or the Borrower shall so assert,
(ii) the Borrower contests in any manner the validity or enforceability of any
Loan Document or (iii) the Lien created by the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or

 

(j)                                     A Change of Control shall have occurred;
or

 

(k)                                  (i) An Event of Default shall have occurred
under the Existing Credit Agreement, or (ii) the obligations of the Borrower
under the Existing Credit Agreement shall be permanently discharged or the
commitments thereunder terminated.

 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8(f) with respect to the Borrower, automatically the Loans hereunder
(with accrued interest thereon)

 

34

--------------------------------------------------------------------------------


 

and all other amounts owing under this Agreement shall immediately become due
and payable, and (B) if such event is any other Event of Default, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

SECTION 9

 

THE ADMINISTRATIVE AGENT

 

9.1                                                                                
Appointment and Authorization of Administrative Agent.  Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

9.2                                                                                
Delegation of Duties.  The Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact selected by it with reasonable care.

 

9.3                                                                                
Liability of Administrative Agent.  No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of

 

35

--------------------------------------------------------------------------------


 

the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any Subsidiary or any Affiliate thereof.

 

9.4                                                                                
Reliance by Administrative Agent.  (a)  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed in
good faith by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 5.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

9.5                                                                                
Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “Notice of Default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 8; provided that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of the Lenders.

 

9.6                                                                                
Credit Decision; Disclosure of Information by Administrative Agent.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Subsidiary or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any

 

36

--------------------------------------------------------------------------------


 

Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and its Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower and its Subsidiaries or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

9.7                                                                                
Indemnification of Administrative Agent.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent- Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower.  The
undertaking in this Section shall survive termination of the Commitments, the
payment of all other obligations under the Loan Documents and the resignation of
the Administrative Agent.

 

9.8                                                                                
Administrative Agent in Its Individual Capacity.  The Bank of New York and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and any Subsidiary and their respective Affiliates as though The Bank
of New York were not the Administrative Agent

 

37

--------------------------------------------------------------------------------


 

hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, The Bank of New York or its
Affiliates may receive information regarding the Borrower and any of its
Subsidiaries or the Affiliates of any of them (including information that may be
subject to confidentiality obligations in favor of such Person or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans, The
Bank of New York shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include The Bank
of New York in its individual capacity.

 

9.9                                                                                
Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders.  If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders.  Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent, the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such retiring
Administrative Agent or any other Lender.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 9 and Section 10.5 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 

9.10                                                                          
Administrative Agent May File Proof of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other obligations under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 10.5) allowed
in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Loans or
obligations under the Loan Documents or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.

 

9.11                                                                          
Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of the Loans and all other
obligations under the Loan Documents (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) subject
to Section 10.1, if approved, authorized or ratified in writing by the Lenders;
and

 

(b)                                 to release any guarantor from its
obligations under any guarantee if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any guarantor
from its obligations under any guarantee pursuant to this Section 9.11.  The
Administrative Agent will use commercially reasonable efforts to notify the
Lenders of any release of a Lien pursuant to Section 9.11(a)(ii) or release of a
guarantor pursuant to Section 9.11(b).

 

9.12                           Other Agents; Arrangers and Managers.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender

 

39

--------------------------------------------------------------------------------


 

acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 10

 

MISCELLANEOUS

 

10.1                                                                          
Amendments and Waivers.  (a)  Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (y) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall (i) reduce the
amount or extend the scheduled date of final maturity of any Loan, or reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the consent of each Lender
directly affected thereby, or (ii) amend, modify or waive any provision of this
Section or reduce the percentage specified in the definition of Required Lenders
or change any other provision specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release all or substantially all of
the Pledged Collateral, in each case without the written consent of all the
Lenders or (iii) amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent.  Subject to the provisos in
the prior sentence, any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

 

(b)                                 [Reserved]

 

10.2                                                                          
Notices.  (a)  Unless otherwise expressly provided herein, all notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile transmission and, subject to clause (c) below,
electronic mail transmission), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or five days
after being deposited in the mail, postage prepaid, or, in the case of
facsimile, when received with electronic confirmation of receipt, addressed as
set forth in Schedule I, or to such other address as such party may designate by

 

40

--------------------------------------------------------------------------------


 

notice to the other parties hereto.  Notwithstanding the foregoing, any notice,
request or demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 2.5, 3.1, 3.3 or 3.8 shall not be effective until received.

 

(b)                                 The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms of any telephonic notice, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the Lenders and each of their
respective Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(c)                                  Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.2, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

 

10.3                                                                          
No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                                                                          
Survival of Representations and Warranties.  All representations and warranties
made hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder
through the Termination Date.

 

10.5                                                                          
Expenses; Indemnity; Waiver of Damages.  (a)  The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Related Parties (including Attorney Costs), in connection with the
syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents and any amendment, modification or waiver of any provision
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender (including Attorney Costs of the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

41

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”), against, and hold each Indemnitee harmless from any and all
losses, claims, damages, liabilities and related expenses (including Attorney
Costs) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Subsidiary arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any Subsidiary against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) above to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any of its Related Parties, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against such Related Party acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.

 

(d)                                 Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, the Borrower agrees that it will not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential exemplary or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

42

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts payable under this
Section 10.5 shall be due not later than ten Business Days after demand
therefor.

 

(f)                                    Survival.  The agreements in this
Section 10.5 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations hereunder.

 

10.6                                                                          
Successors and Assigns; Participations and Assignments.  (a)  This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.

 

(b)                                 Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Loan owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents.  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement.  The Borrower agrees that if amounts outstanding under this Agreement
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in
Section 10.7(a) as fully as if it were a Lender hereunder.  The Borrower also
agrees that each Participant shall be entitled to the benefits of Sections 3.10,
3.11 and 3.12 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 3.11, such Participant shall have complied with the requirements of
said Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

 

(c)                                  Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time and from time to time assign to any Lender or any affiliate thereof or,
with the consent of each of the Administrative Agent and, so long as no Event of
Default has been continuing for a period of 30 or more consecutive days, the

 

43

--------------------------------------------------------------------------------


 

Borrower (which in each case shall not be unreasonably withheld or delayed), to
an additional bank or financial institution (an “Assignee”) all or any part of
its rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Assumption, substantially in the form of Exhibit
E, executed by such Assignee, such assigning Lender (and, in the case of an
Assignee that is not then a Lender or an Affiliate thereof, by the
Administrative Agent and the Borrower) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that, in the case of
any such assignment to an additional bank or financial institution (other than
an assignment of all the assigning Lender’s rights and obligations with respect
to the Commitments), the sum of the aggregate principal amount of the Loans and
the aggregate amount of the unused Commitments being assigned and, if such
assignment is of less than all of the rights and obligations of the assigning
Lender, the sum of the aggregate principal amount of the Loans and the aggregate
amount of the unused Commitments remaining with the assigning Lender are each
not less than $5,000,000 (or such lesser amount as may be agreed to by the
Borrower and the Administrative Agent).  Upon such execution, delivery,
acceptance and recording pursuant to clause (e) below, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto).

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amounts of the Loans owing to,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may (and, in the case of any Loan or other obligation hereunder not
evidenced by a Note, shall) treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder as the owner
thereof for all purposes of this Agreement and the other Loan Documents,
notwithstanding any notice to the contrary.  Any assignment of any Loan or other
obligation hereunder not evidenced by a Note shall be effective only upon
appropriate entries with respect thereto being made in the Register.  The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of an Assignment and
Assumption executed by an assigning Lender and an Assignee (and, in the case of
an Assignee that is not then a Lender or an Affiliate thereof, by the
Administrative Agent with the approval of the Borrower) together with payment by
the Lenders parties thereto to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Assumption and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrower.

 

44

--------------------------------------------------------------------------------


 

(f)                                    The Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee approved by the Borrower, which approval shall not be
required if an Event of Default has been continuing for a period of 30 or more
consecutive days and which approval, if required, shall not be unreasonably
withheld or delayed, subject to the provisions of Section 10.15, any and all
financial information in such Lender’s possession concerning the Borrower and
its Affiliates which has been delivered to such Lender by or on behalf of the
Borrower pursuant to this Agreement or which has been delivered to such Lender
by or on behalf of the Borrower in connection with such Lender’s credit
evaluation of the Borrower and its Affiliates prior to becoming a party to this
Agreement; provided that prior to such disclosure each such prospective
Transferee shall have executed a confidentiality agreement substantially in the
form of Exhibit F.

 

(g)                                 For avoidance of doubt, the parties to this
Agreement acknowledge that the provisions of this Section concerning assignments
of Loans and Notes relate only to absolute assignments and that such provisions
do not prohibit assignments creating security interests, including any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.

 

10.7                                                                          
Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

10.8                                                                          
Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile

 

45

--------------------------------------------------------------------------------


 

transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9                                                                          
Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10                                                                    
Integration.  This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11                                                                 GOVERNING
LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

10.12                                                                    
Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in (or removed to) such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 10.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

 

10.13                                                                    
Acknowledgements.  The Borrower hereby acknowledges that:

 

46

--------------------------------------------------------------------------------


 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

10.14                                                                 WAIVERS OF
JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15                                                                    
Confidentiality.  Each Lender agrees to keep confidential any written or oral
information (a) provided to it by or on behalf of the Borrower or any Subsidiary
pursuant to or in connection with this Agreement or (b) obtained by such Lender
based on a review of the books and records of the Borrower or any Subsidiary;
provided that nothing herein shall prevent any Lender from disclosing any such
information (i) to the Administrative Agent or any other Lender or to any Person
who evaluates, approves, structures or administers the Loans on behalf of a
Lender and who is subject to this confidentiality provision, (ii) to any
Transferee or prospective Transferee which agrees in writing to comply with the
provisions of this Section, (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors who are directly involved
in the execution of the transactions contemplated by this Agreement and have
been informed of their obligations under this Section 10.15, (iv) upon the
request or demand of any Governmental Authority having jurisdiction over such
Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law
(notice of which shall be provided promptly to the Borrower), (vi) which has
been publicly disclosed other than in breach of this Agreement, or (vii) in
connection with the exercise of any remedy hereunder.

 

10.16                                                                     USA
Patriot Act.  Each Lender that is subject to the Act (as defined below) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/DARRELL W. CRATE

 

 

 

Title: Executive Vice President and Chief Financial
Officer

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as Administrative
Agent and as a Lender

 

 

 

 

 

By:

/s/DIANE SCOTT

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS

 

A.                                   Commitments

 

Lender

 

Commitment

 

The Bank of New York

 

$

51,000,000

 

Total

 

$

51,000,000

 

 

B.                                     Address for Notices:

 

BORROWER:

 

Affiliated Managers Group

600 Hale Street

Prides Crossing, Massachusetts 01965

Attention:  Darrell W.  Crate, Executive Vice President

Telephone:  (617) 747-3300

Fax:  (617) 747-3380

Website Address:  www.amg.com

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 (for payments and Requests for Loans):

The Bank of New York

One Wall Street

New York, NY   10286

ABA No.  021000018

Account:                      Brokerage Services Division \ John Carbaugh

Account No. GLA No. 111231

Reference:  Affiliated Managers Group

(Please be sure to precede the account number with “GLA”)

 

Attention:  Diane Scott

Telephone:  (212) 635-8722

Facsimile:  (212) 635-1483

E-mail: discott@bankofny.com

 

Other Notices as Administrative Agent

The Bank of New York

One Wall Street

New York, NY   10286

 

Attention:  Elaine Edwards

Telephone:  (212) 635-6472

Facsimile:  (212) 635-6348

E-mail:  eedwards@bankofny.com

 

LENDERS:

 

The Bank of New York

One Wall Street

New York, NY   10286

 

Attention:  Diane Scott

Telephone:  (212) 635-8722

Facsimile:  (212) 635-1483

E-mail: discott@bankofny.com

 

2

--------------------------------------------------------------------------------